DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120,121, or 365(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 08/02/2021 has been considered by the Examiner and made of record in the application file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claim 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20120064920 A1) in view of Cerda (US 20150319293 A1).

Regarding claim 1, a mobile computing intervening system (FIG. 1) comprising:
a computer server for running an application (FIG. 1, server 102; par. 0039, “One skilled in the relevant art should appreciate that portions of the invention may be embodied in the form of program code (i.e. instructions) stored on a computer-readable medium, such as a magnetic, electrical, or optical storage medium, including without limitation a floppy diskette, CD-ROM, CD-RW, DVD-ROM, DVD-RAM, magnetic tape, flash memory, hard disk drive, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention”);
a primary user computing device running a user application and coupled to the computer server  (FIG. 1, for cell phone 112 and communication/coupling with server 102 through base station 110, par. 0028-0029; par. 0039, “One skilled in the relevant art should appreciate that portions of the invention may be embodied in the form of program code (i.e. instructions) stored on a computer-readable medium, such as a magnetic, electrical, or optical storage medium, including without limitation a floppy diskette, CD-ROM, CD-RW, DVD-ROM, DVD-RAM, magnetic tape, flash memory, hard disk drive, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention”); and
a plurality of group user computing devices, each running a user application and coupled to the computer server (FIG. 1, par. 0032 for cell phone 120 as a recreative or an example of plurality of cell phones (see par. 0040, “although the invention has been described herein with reference to particular structure, methods, and embodiments, the invention is not intended to be limited to the particulars disclosed herein; rather, the invention extends to all structures, methods, and uses that are within the scope of the appended claims. Those skilled in the art, having the benefit of the teachings of this specification, may effect numerous modifications thereto and changes may be made without departing from the scope and spirit of the invention, as defined by the appended claims”), and with consideration the teachings of par. 0025, “Server 102 is in communication with base station 110 which provides wireless telecommunications coverage to cell 114” and par. 0028; par. 0039, “One skilled in the relevant art should appreciate that portions of the invention may be embodied in the form of program code (i.e. instructions) stored on a computer-readable medium, such as a magnetic, electrical, or optical storage medium, including without limitation a floppy diskette, CD-ROM, CD-RW, DVD-ROM, DVD-RAM, magnetic tape, flash memory, hard disk drive, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention” The ), wherein the computer server is programmed to:
receive a signal from the primary user computing device including a location of the primary user computing device to establish that the primary user computing device has accessed the system (par. 0028, “To track and monitor the location of cell phone 112 and other mobile devices in the area, locator subsystem 108 is provided… current cellular systems provide for the capability of determining the location of a cell phone based upon triangulation of the received transmitted cell phone signal time delay as measured from three base stations in the network. In that example, locator subsystem 108 would most likely be an integrated process of server 102”);
automatically determine a size and location of a geofence in response to processing the location of the primary user computing device and send instructions to the primary user computing device for automatic execution to establish the geofence (par. 0030, “point X is shown as the current geographic location of cell phone 112. Privacy zone 118, having boundaries according to the inputted information, surrounds location X, again which is the current geographic location of cell phone 112. At a certain point in time in the future, cell phone 112 has been moved to location Y. Privacy zone 118 has moved according to the location of cell phone 112 and, thusly, surrounds location Y. Privacy zone boundaries are, therefore, in relation to cell phone 112 and not in relation to the geographic surroundings of cell phone 112. To provide for the constant change in location of privacy zone 118, locator subsystem 108 tracks the location of cell phone 112 and adjusts the boundaries of privacy zone 118 in accordance with the location of cell phone 112”);
[receive a signal from the primary user computing device to] deactivate the plurality of group user computing devices in the geofence (par. 0032, “based upon the new location of cell phone 112 at location Y, locator subsystem has detected cell phone 120 in privacy zone 118. Locator subsystem will notify system 100 that a mobile device has been located within the boundaries of privacy zone 118. The system will in turn disable certain features of cell phone 120 in accordance with the method of FIG. 2”).
However, Shaw fails to explicitly disclose receive a signal from the primary user computing device to deactivate the one group user computing device in the geofence; and automatically process the signal received from the primary user computing device and send a signal to the group user computing device for automatic execution programmed instructions to deactivate the group user computing device.
In the same field of endeavor, Cerda discloses receive a signal from the primary user computing device to deactivate the plurality of group user computing devices in the geofence (FIG. 3, par. 0037, “The teacher has a computer 303 in the classroom and is provided with a list of students present in the classroom by the transmission of a student in the classroom database from the base station. The teacher observes the student behavior and remarks are entered and added to the list of students in the classroom database that is maintained at the base station. The classroom database at the base station may be analyzed at a later time. The teacher may turn on or off any of the smart phones since a second cube transmitter 302 is present within the classroom”); and
automatically process the signal received from the primary user computing device and send a signal to the plurality of group user computing devices for automatic execution programmed instructions to deactivate the plurality of group user computing devices (FIG. 3, par. 0037, “The teacher has a computer 303 in the classroom and is provided with a list of students present in the classroom by the transmission of a student in the classroom database from the base station… The teacher may turn on or off any of the smart phones since a second cube transmitter 302 is present within the classroom”, par. 0029, “the smart phone s carried by students are required to download an `app` and sign up with the student's name, and create an emergency contact list. This student data is stored in the internal memory of the smart phone, and a copy of it is maintained at the Learning Guard web based database. The smart phone `app` disables smart phone functionalities… When the student enters the classroom, the smart phone `app` communicates with the cube transmitter, which has a short operating range incorporated in the door frame, and turns off functionality of the smart phone”, par. 0031, “When downloaded, the `app` has the functionality of communication with a short-range cube transmitter having a battery backup and incorporated in the entrance doorway to a class room. The transmission from the short-range cube like transmitter with a battery backup and the `app` software turns off all the functionality of the smart phone.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method and system for turning off functionalities of the smart phone which downloaded an app when the smart phone is located in an area such as a class room and a computer to disable or enable the smart phone through a transmitter as taught by Cerda to the method and apparatus for creating and implementing a privacy zone around a mobile object in which mobile device functionality is reduced when a mobile device is inside the boundaries of the privacy zone as disclosed by Shaw for purpose of turning off the functionalities of a mobile device (or an smart phone) by a computer device when the mobile device having an application presented in a classroom or privacy zone through a transmitter with a local server.
Regarding claim 3 as applied to claim 1 above, Cerda discloses wherein the server is further programmed to automatically send data regarding utilization of the system by each of plurality of the group user computing devices at determined times by wherein the data comprises number of sessions within the geofence and/or time of each of the sessions within the geofence (FIG. 3, par. 0037, “The teacher may turn on or off any of the smart phones since a second cube transmitter 302 is present within the classroom.” Thus, the smart phone within the calls can be turned on (i.e. activated) by the computer 303).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method and system for turning off functionalities of the smart phone which downloaded an app when the smart phone is located in an area such as a class room and a computer to disable or enable the smart phone through a transmitter as taught by Cerda to the method and apparatus for creating and implementing a privacy zone around a mobile object in which mobile device functionality is reduced when a mobile device is inside the boundaries of the privacy zone as disclosed by Shaw for purpose of turning off the functionalities of a mobile device (or an smart phone) by a computer device when the mobile device having an application presented in a classroom or privacy zone through a transmitter with a local server.
Regarding claim 5 as applied to claim 1 above, Cerda disclose wherein the primary user mobile computing device is a smartphone (par. 0011, “Significantly, smart phones carried by the students are required by the teaching establishment to download an ‘app’ from the Internet using an ‘app’ configured for the Learning Guard System and available from a system provider's market place such as the Google Play Store, the Apple App Store or Blackberry's Blackberry World.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method and system for turning off functionalities of the smart phone which downloaded an app when the smart phone is located in an area such as a class room and a computer to disable or enable the smart phone through a transmitter as taught by Cerda to the method and apparatus for creating and implementing a privacy zone around a mobile object in which mobile device functionality is reduced when a mobile device is inside the boundaries of the privacy zone as disclosed by Shaw for purpose of turning off the functionalities of a mobile device (or an smart phone) by a computer device when the mobile device having an application presented in a classroom or privacy zone through a transmitter with a local server.
Regarding claim 6 as applied to claim 1 above, Shaw as modified by Cerda discloses the claimed invention except explicitly disclosing wherein the at least one group user computing device is a smartphone.
Nonetheless, it is well known for one ordinary skill in the art to modify the cell phone 112 as disclosed by Shaw to a smartphone for purpose of requiring privacy zone by a smartphone.

Regarding claim 7 as applied to claim 1 above, Shaw discloses wherein the deactivation of the plurality of group user computing devices is for a defined period of time (par. 0033, “Once the boundaries have been inputted, at step 204 the desired configuration for any mobile devices found in the privacy zone is uploaded into a database. The configuration may not only include mobile device configuration, but also, time associated with the configuration. For example, a user may wish to change the mobile device configuration during different periods of the day.”).

B.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw Cerda and further in view of GAO et al. (US 20170105170 A1) (hereinafter Gao).
 
Regarding claim 2, Shaw as modified by Cerda disclose the claimed invention except automatically send data regarding utilization of the system by the group user computing device to outside of the geofence, wherein the data comprises number of sessions within the geofence and/or time of each of the sessions within the geofence.
In the same field of endeavor, Gao discloses wherein the server is further programmed to automatically send data regarding utilization of the system by each of plurality of the group user computing devices at determined times by wherein the data comprises number of sessions within the geofence and/or time of each of the sessions within the geofence (par. 0122, “in step 203, the UE structures a response message to be transmitted to a network element of a 3GPP system after receiving the request message, and the message includes the history information of the terminal, and the history information of the terminal includes information of all history cells/APs in which the terminal stayed before reporting, information of the history cell in the 3GPP system refers to the background introduction, which includes, but not limited to, the cell ID and the staying time; and a specific form of the history record information in the WLAN system may refer to the definition of the history record information of the terminal in the WLAN system”, par. 140, “in the first embodiment, second embodiment, third embodiment, and fourth embodiment, 3GPP network element may be an eNB in the LTE system, an RNC (Radio Network Controller) in the UMTS system, a BSC (Base Station Controller) in the GSM system, or an independent device unit as well. The WLAN network element may be an AP, an AC, or an independent device unit.” an RNC (Radio Network Controller) in the UMTS system, a BSC (Base Station Controller) in the GSM system are outside of coverage area (i.e. geofence) of the WLAN).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate collecting history information regarding a coverage area to a network element as taught by Gao to the method and apparatus for creating and implementing a privacy zone around a mobile object as disclosed by Shaw as modified by Cerda for purpose of providing history information including time spending time relating to coverage areas of transmitters to a network element.

C.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Cerda and further in view of WUN (US 20130040632 A1) (hereinafter Wun).

Regarding claim 4 as applied to claim 1 above, Shaw as modified by Cerda as modified by Gao discloses the claimed invention except explicitly disclosing wherein the application sends at least one message to each of the plurality of group user computing devices, in response entering the geofence.
In the same filed of endeavor, Wu discloses wherein the application sends at least one message to each of the plurality of group user computing devices, in response entering the geofence (par. 0055, “the device could receive the message when the communication network 319 detects that the user has entered an area 530 that has been requested by the organization as a restricted area 530”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving a message when a wireless device is entered a restricted area as taught by Wun to the method and apparatus for creating and implementing a privacy zone around a mobile object in which mobile device functionality is reduced when a mobile device is inside the boundaries of the privacy zone as disclosed by Shaw as modified by Cerda as modified by Gao for purpose of providing a message when the mobile device has entered inside the boundaries of the privacy zone.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 2, 4, and 6-8 and  of U.S. Patent No. 10771617. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 of the current Application are included in the claims 1-20 of U.S. Patent No. 10771617 with obvious wording variation. 
As an example, claim 1 of the current application is broader version of claim 1 of U.S. Patent No. 10771617 that includes all the limitations of claim 1 of the current application with obvious wording or phrase variation. Claim 1 of U.S. Patent No. 10771617 further includes the following limitations:
“automatically send data regarding utilization of the system by the group user computing device to a remote approved interested party outside of the geofence, wherein the data comprises number of sessions within the geofence and time of each of the sessions within the geofence”.
 Nonetheless, removal of the emphasized limitations and using optional language in claim 1 of the current makes the claim a broader version of claim 1 of U.S. Patent No. 10771617.
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of U.S. Patent No. 10771617.
The limitations of claim 2 of the current application are also included in claim 1 of U.S. Patent No. 10771617 with obvious wording or phrase variation.
The limitations of claim 3 of the current application are also included in claim 2 of U.S. Patent No. 10771617 with obvious wording or phrase variation.
The limitations of claim 4 of the current application are also included in claim 4 of U.S. Patent No. 10771617 with obvious wording or phrase variation.
The limitations of claim 5 of the current application are also included in claim 6 of U.S. Patent No. 10771617 with obvious wording or phrase variation.
The limitations of claim 6 of the current application are also included in claim 7 of U.S. Patent No. 10771617 with obvious wording or phrase variation.
The limitations of claim 7 of the current application are also included in claim 8 of U.S. Patent No. 10771617 with obvious wording or phrase variation.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 2, 4, and 6-8 and  of U.S. Patent No. 11082553. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 of the current Application are included in the claims 1-20 of U.S. Patent No. 11082553 with obvious wording variation. 
As an example, claim 1 of the current application is broader version of claim 1 of U.S. Patent No. 11082553 that includes all the limitations of claim 1 of the current application with obvious wording or phrase variation. Claim 1 of U.S. Patent No. 11082553 further includes the following limitations:
“automatically send data regarding utilization of the system by the group user computing device at determined times by the user computing device to outside of the geofence, wherein the data comprises number of sessions within the geofence and/or time of each of the sessions within the geofence”.
 Nonetheless, removal of the emphasized limitations and using optional language in claim 1 of the current makes the claim a broader version of claim 1 of U.S. Patent No. 11082553.
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of U.S. Patent No. 11082553.
The limitations of claim 2 of the current application are also included in claim 1 of U.S. Patent No. 11082553 with obvious wording or phrase variation.
The limitations of claim 3 of the current application are also included in claim 2 of U.S. Patent No. 11082553 with obvious wording or phrase variation.
The limitations of claim 4 of the current application are also included in claim 4 of U.S. Patent No. 11082553 with obvious wording or phrase variation.
The limitations of claim 5 of the current application are also included in claim 6 of U.S. Patent No. 11082553 with obvious wording or phrase variation.
The limitations of claim 6 of the current application are also included in claim 7 of U.S. Patent No. 11082553 with obvious wording or phrase variation.
The limitations of claim 7 of the current application are also included in claim 8 of U.S. Patent No. 11082553 with obvious wording or phrase variation.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Swartz et al. (US 20180352372 A1) disclose SYSTEM, METHOD AND APPARATUS FOR GENERATING A ZONE RESTRICTING USE OF A MOBILE DEVICE.
Smith, II et al. (US 20130157655 A1) disclose NON-CELLULAR WIRELESS ENTERTAINMENT PHONE, SYSTEM AND ARCHITECTURE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642